JS 44 (Rev. 10/20)         Case 4:21-cv-05059                          CIVIL
                                                                      ECF     COVER
                                                                          No. 1-1 filed SHEET
                                                                                        04/07/21                                PageID.26 Page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                        DEFENDANTS
       JOHN DOE 1; JOHN DOE 2; JANE DOE 1; JANE DOE 2;                                                   Defendant: Washington State Department of Corrections
       JANE DOE 3; and all persons similarly situated                                                    and Stephen Sinclair; and Interested Parties: Bonneville
   (b) County of Residence of First Listed Plaintiff Franklin                                            International,   Inc.,
                                                                                                         County of Residence      d.b.a
                                                                                                                             of First     KIRO
                                                                                                                                      Listed      Radio 97.3 FM; The
                                                                                                                                             Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                       McClatchy Company,     (IN U.S.LLC  d.b.a.
                                                                                                                                         PLAINTIFF   TheONLY)
                                                                                                                                                   CASES  Tacoma News
                                                                                                         Tribune;   Andrea
                                                                                                         NOTE: IN LAND         Kelly
                                                                                                                          CONDEMNATION
                                                                                                                 THE TRACT OF LAND INVOLVED.
                                                                                                                                             CASES, USE THE LOCATION OF


    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                            Attorneys (If Known)
      Joe Shaeffer, MacDonald Hoague & Bayless, 705 Second
      Avenue, Suite 1500, Seattle, WA 98104, (206) 622-1604;
      Nancy Talner, Antoinette Davis, and Lisa Nowlin,
II. BASIS    OF JURISDICTION
      American      Civil Liberties Union
                                      (Place anof
                                               “X”Washington
                                                     in One Box Only) Foundation,  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                             (For Diversity Cases Only)                              and One Box for Defendant)
      P.O.
  1 U.S.       Box 2728, Seattle,
         Government                  WA 98111, (206) 624-2184;
                             ✖ 3 Federal Question                                                                     PTF    DEF                                       PTF      DEF
      Heather
      Plaintiff   McKimmie, Danny         Waxwing,
                                    (U.S. Government   Not and    Ethan
                                                           a Party)                    Citizen of This State            1       1 Incorporated or Principal Place           4     4
      Frenchman, Disability Rights Washington, 315 5th                                                                                of Business In This State

      Avenue
  2 U.S.         S, Suite 850,
         Government            4 Seattle,
                                  Diversity WA 98104 (206) 324-1521;Citizen of Another State                            2       2 Incorporated and Principal Place          5     5
      Katherine
      Defendant     Forster, Munger       Tolles
                                    (Indicate       & Olson
                                              Citizenship         LLP,
                                                          of Parties       350
                                                                     in Item III) South                                               of Business In Another State

      Grand Ave, 50th Floor, Los Angeles, CA 90071, (213) Citizen or Subject of a                                       3       3 Foreign Nation                            6     6
      683-9538                                                                           Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                       Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                           FORFEITURE/PENALTY                     BANKRUPTCY                      OTHER STATUTES
    110 Insurance                       PERSONAL INJURY               PERSONAL INJURY              625 Drug Related Seizure           422 Appeal 28 USC 158            375 False Claims Act
    120 Marine                          310 Airplane                 365 Personal Injury -             of Property 21 USC 881         423 Withdrawal                   376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product             Product Liability         690 Other                              28 USC 157                       3729(a))
    140 Negotiable Instrument                Liability               367 Health Care/                                                                                  400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &             Pharmaceutical                                              PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment            Slander                     Personal Injury                                              820 Copyrights                   430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’           Product Liability                                            830 Patent                       450 Commerce
    152 Recovery of Defaulted                Liability               368 Asbestos Personal                                            835 Patent - Abbreviated         460 Deportation
         Student Loans                  340 Marine                       Injury Product                                                   New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product               Liability                                                    840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment              Liability              PERSONAL PROPERTY                       LABOR                     880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle            370 Other Fraud               710 Fair Labor Standards               Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle            371 Truth in Lending              Act                                                             485 Telephone Consumer
    190 Other Contract                      Product Liability        380 Other Personal            720 Labor/Management               SOCIAL SECURITY                      Protection Act
    195 Contract Product Liability      360 Other Personal               Property Damage               Relations                      861 HIA (1395ff)                 490 Cable/Sat TV
    196 Franchise                           Injury                   385 Property Damage           740 Railway Labor Act              862 Black Lung (923)             850 Securities/Commodities/
                                        362 Personal Injury -            Product Liability         751 Family and Medical             863 DIWC/DIWW (405(g))               Exchange
                                            Medical Malpractice                                        Leave Act                      864 SSID Title XVI               890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS              PRISONER PETITIONS             790 Other Labor Litigation         865 RSI (405(g))                 891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights       Habeas Corpus:                791 Employee Retirement                                             893 Environmental Matters
    220 Foreclosure                     441 Voting                   463 Alien Detainee                Income Security Act           FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment               510 Motions to Vacate                                           870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                   443 Housing/                     Sentence                                                         or Defendant)                896 Arbitration
    245 Tort Product Liability              Accommodations           530 General                                                     871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -   535 Death Penalty                 IMMIGRATION                        26 USC 7609                      Act/Review or Appeal of
                                            Employment               Other:                        462 Naturalization Application                                          Agency Decision
                                        446 Amer. w/Disabilities -   540 Mandamus & Other          465 Other Immigration                                               950 Constitutionality of
                                            Other                  ✖ 550 Civil Rights                  Actions                                                             State Statutes
                                        448 Education                555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                    3     Remanded from             4 Reinstated or         5 Transferred from             6 Multidistrict            8 Multidistrict
      Proceeding             State Court                           Appellate Court             Reopened                Another District                 Litigation -             Litigation -
                                                                                                                       (specify)                        Transfer                 Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         42 U.S.C. § 1983
VI. CAUSE OF ACTION                      Brief description of cause:
                                         Violation of the 8th and 14th Amendment to the U.S. Constitution
VII. REQUESTED IN     ✖                      CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                              UNDER RULE 23, F.R.Cv.P.                                                                       JURY DEMAND:                   Yes      ✖   No
VIII. RELATED CASE(S)
                                            (See instructions):
      IF ANY                                                        JUDGE                                                             DOCKET NUMBER
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD
4/7/2021                                                              s/ Joe Shaeffer
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                  APPLYING IFP                                JUDGE                            MAG. JUDGE
JS 44 Reverse (Rev. 10/20)   Case 4:21-cv-05059          ECF No. 1-1            filed 04/07/21          PageID.27 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
